Citation Nr: 1110281	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), wherein the RO denied service connection for tinnitus.  

In October 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

During the October 2010 Board hearing, the Veteran raised the issue of entitlement to a compensable rating for bilateral hearing loss; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although tinnitus was not noted in service, the Veteran's lay statements indicate that he has had tinnitus, along with hearing loss, since service; hearing loss was noted on the Veteran's September 1971 separation examination.  

3.  Competent and persuasive medical evidence indicates that tinnitus was incurred during service and/or is secondary to his service-connected bilateral hearing loss.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Law and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires the following elements: 
(1) medical evidence of a current disability; (2) medical evidence or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009) (vacating decision of the United States Court of Appeals for Veterans Claims (Court) that "stated categorically that a 'valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus"); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b)

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  The Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Legal Analysis

The Veteran asserts that he developed tinnitus, along with hearing loss, during his military service, and that he has continued to have tinnitus since service.  Specifically, he contends that his current tinnitus is a result of acoustic trauma during service while he worked as a radio teletype operator.  During the October 2010 Board hearing, he said that he wore headphones constantly during his 8-12 hour shifts and that there was a lot of loud noise, static, and squelching sounds. 

The Veteran's DD 214 reflects that his last duty assignment and major command was with Company B, 97th Signal Battalion as a radio teletype operator (05C20).  The Veteran's service treatment records are unremarkable for tinnitus; however, audiometric testing at his April 1971 separation examination showed increased hearing impairment when compared to audiometric testing at his August 1969 pre-induction examination.  

The Veteran filed a claim for service connection for hearing loss in January 2008.

The report of a March 2008 VA audiology examination reflects that, in addition to hearing loss, the Veteran complained of occasional tinnitus a few times of month that first began in service.  In a June 2008 addendum, after reviewing the Veteran's service treatment records, the examiner opined that the Veteran's hearing loss was due to noise exposure as a radio operator.  The examiner did not comment on the etiology of the Veteran's tinnitus. 

Service connection was granted for bilateral hearing loss in a June 2008 rating decision.

The report of the February 2009 VA audiology examination reflects that the Veteran complained of bilateral tinnitus, occurring once a week.  He said that tinnitus first started during military service.  The examiner did not offer an opinion regarding the etiology of the Veteran's tinnitus.  

In a March 2009 letter, Dr. G.A., a private audiologist, stated that the Veteran complained of bilateral hearing loss.  The doctor noted that tinnitus is related with cochlear damage or lack of auditory input.  She said that the Veteran had cochlear changes as evidenced by the bilateral sensorineural hearing loss and absent otoacoustic emissions and that it is common for such patients to also experience tinnitus.  

At the October 2010 Board hearing, the Veteran testified that he experienced a constant humming sound, but that it only bothered him occasionally during quiet times or when he was trying to fall asleep.  He said that tinnitus first began while he was working as a radio operator during service and that it has continued since then.

In October 2010, the Veteran submitted information from the Internet, which indicates that tinnitus is a common symptom associated with hearing loss.  The Veteran also submitted a letter from Dr. H.B., a private physician, in October 2010.  Dr. H.B. opined that the Veteran's tinnitus is related to his military noise exposure.

In this case, the Veteran is competent to report that tinnitus began during his military service.  He is also competent to report a continuity of symptomatology.  The Board also finds his statements credible.  His statements are supported by records showing hearing loss due to acoustic trauma during military service and medical evidence noting a connection between hearing loss and tinnitus.  

In addition, the Board notes that the only medical opinions of record on the question of whether the Veteran's tinnitus is related to service and his service-connected hearing loss, support the claim.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is allowed.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


